Kelson, J.
1. Section 4283, Rev. St., limiting the liability of shipowners for any loss or damage occasioned or incurred without the privity or knowledge of such owners, to the amount or value of the interest of such owners in the vessel and her freight then pending, extends as well to claims for personal injuries suffered by passengers, and for loss of life of passengers, whether arising under the general law of the admiralty or under federal or state statutes, as to claims for embezzlement, loss or destruction of property, goods, and merchandise.
2. The question whether the owners of the steam-ship City of Columbus are liable at all for the consequences of the stranding and sinking of that steam-ship, and, if liable, whether their liability is to be limited to the value of the vessel and her pending freight, must be determined in the proceedings instituted by the owners, and now pending in ibis court, to obtain the benefit of the statute of limitations. In'the mean time, the further prosecution against tlie owners of suits for damages growing out of the disaster, whether in this court or the courts of the state, must bo stayed.
3. Insurance effected by the owners on the steam-ship and her freight is not an “interest in such vessel and freight” which they are bound to surrender for the benefit of the claimants, within the meaning of Rev. St. § 4285.
Ordered accordingly.